"U.S. GPO: 2005-313-659/90103

¢ Cape: 1:19-cv- Ope 12- SO Dom: 4-1 Flledap5/13/19 1 me. PagelD 29 ‘}

 

 

 

 

U.S. Department of Justice oe ER OCESS RECEIPT of Process RE US. Marshal”
United States Marshals Service on the reverse of this form. ve “
PLAINTIFF COURT CASE NUMBER
—= 5 Tephen W. Byert x 19 -CV= G0q/2

T TYPE OF PROCESS

YAmeEs hs DeWeese Sammons prod, ComnphajaT
SERVE NAME OF INDIVIDUAL, COMPANY, CORPORATION, ETC., TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN

Sn

> Janes 4, Debbese

ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)

 

 

AT 50 Fark Aveyue fash, FES Mase, Dh to YAP 02-18 G3

 

[Stephew W, Byealy PAUZY JS 90
MakTow Conk, Teeth
$0, Borsa
| Manion, Oks y39Z0(-0057

mee ee ee eee ee _ae ee On USA.

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING
Jelephone Numbers, and Estimated Times Available For Service):

—| Number of process to be
served with this Form - 285 Zz.

 

| Number of parties to be vA

j served in this case

' Check for service

 

 

SERVICE (Include Business and Alternate Addresses, All

Fold

 

 

    
    
 

PLAINTIFF
(1 DEFENDANT

TELEPHONE NUMBER DATE

Mr A- J-/-20/F

 

 

MARSHAL ONLY — DO NOT WRITE BELOW THIS LINE

 

 

 

 

aera
I acknowledge receipt for the total | Total Process] District District Signature of Authorized USMS Deputy or Clerk Date
number of process indicated. of Origin to Serve
(Sign only first USM 285 if more
than onc USM 285 is submitted) No. No.

 

 

 

 

 

I hereby certify and return that | (J have personally served, (have Iegal evidence of service, C have executed as shown in “Remarks”, the process described
on the individual, company, corporation, etc., at the address shown above or on the individual, company. corporation, ctc., shown ‘at the address inserted below.

CI hereby certify and return that | am unable to locate the individual, company, corporation, ctc., named above (See remarks below)

 

Name and title of individual served (if not shown above)

A person of suitable age and dis-
(cretion then residing in the defendant's
usual place of abode.

 

Address (complete only if different than shown above)

Date of Service| Time am

pm

 

 

Signature of U.S. Marshal or Deputy

 

 

 

 

 

 

 

 

 

 

Service Fee Total Mileage Charges }| Forwarding Fee | Total Charges | Advance Deposits Amount owed to U.S. Marshal or Amount of Refund
(including endeavors) :
REMARKS:
PRIOR EDITIONS 1 CLERK OF THE COURT FORM USM-285 (Rev. 12/15/80)
MAY BE USED °

 
Cage: 1:19-cv-0Q912-SO Dogs: 4-1 Fileds#05/13/19 2 o&8. PagelD #926

INSTRUCTIONS FOR SERVICE OF
PROCESS BY THE U.S. MARSHAL

Please type or print legibly, insuring readability of all copies. DO NOT DETACH ANY COPIES.

Submit one complete set of this form (USM-285) and one copy of each writ for each individual,
company, corporation, etc., to be served or property to be seized or condemned. The applicuble fees
for such service(s) (T28, USC Sec. 1921 establishes the fees for service of process by the U.S.
Marshal) may be required prior to said service.

For service of any process upon an officer or agent of the United States Government, submit a copy
of the writ and a set of Form USM-285 for each officer or agent upon whom service is desired. Sub-
mit three (3) additional copies of the writs for service upon the Government of the United States. The
U.S. Marshal will serve one (1) upon the U.S. Attorney and will forward two (2) io the Attorney
General of the United States. (When the applicable box is checked, completion of the final signature
block by the U.S. Marshal or his Deputy always certifies service on the U.S. Attorney and the
Attorney General, regardless of whether other defendants on the writ were served.) Failure to
provide any of the copies will delay service uf the writ.

Complete all entries above the double line. Mark all applicable check boxes and use the “‘Speciai
Instructions’’ to advise of any information that will assist the U.S. Marshal in expediting service.

If more than one writ and USM-285 is submitted on a single case, the U.S. Marshal will receipt for
all of them on the first USM-285. You will receive for your records the last (No. 5) ‘‘Acknowledg-
ment of Receipt’ copy for all the USM-285 forms you submit. When the writ is served, you will

receive the No. 3 Notice of Service copy. This copy will be identical to the return io the Clerk of the
Court.

Upon completion of all services (if the Marshals fees were not requested or tendercd in advance or ifs
additional fees are indicated), you will receive a ‘Billing Statement’’ (copy 4 of USM-285) frem ihe
United States Marshal. (NOTE: Cory 4 should be returned, by you, to the U.S. Marshai, together
with your payment of the amount owed.)

Additional supplies of the USM-285 may be obtained from the Clerk of the U.S. District Court or
U.S. Marshal, without cost.
¢ Case: 1:48-cv-00912- 8 Doc #: 4- Filed: poe 3 of 8. PaelD : # 27

“U.S. GPO: 2005-313-659/00103 |

U.S. Department of Justice __
United States Marshals Service

an OTe
Tephéa Ww, Byenhy

DEFENDANT

STAAES Ld, Deweese

 

PROCESS RECEIPT AND RETURN

See Instructions for “Service of Process by the US. Marshal”
on the reverse of this form.

COURT CASE NUMBER

19- 0d -COF (2

TYPE OF PROCESS

Steet 0g pad Com Jaya

 

 

SERVE

>

AT

Be fet 4y' / Coun FAeE
ADDRESS (Street or RFD, Apartm oy Ne. ., City, State and ZIP Code)

33 Prek Stee

 

NAME OF INDIVIDUAL, aah = CORPORATION, ETC., TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN

Th, att loos Mas Fehr, Lhd 902-177

 

~ Fhepk lew W. B 3 yewk Y HAASY-S9O
Mikio Corr. LMSG

PF, O- Sex F7
Macon, Bhig 183017 2057

-----;" U.S.A.

-| Number of process to be
I served with this Form - 285
l

| Number of parties to be

J
j served in this case oY
L

I Check for service

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses, All

Jelephone Numbers, and Estimated Times Available For Service):

Fold

 

    
     

  

       

 

District
to Serve

District
of Origin

I acknowledge receipt for the total
number of process indicated.
(Sign only first USM 285 if more
than onc USM 285 is submitted)

  

No. No.

 

 

QAKPLAINTIFF

O DEFENDANT

Signature of Authorized USMS Deputy or Clerk

TELEPHONE NUMBER

A fe-

DATE

S-/°2/7

 

   
      
   

 

 

 

 

L hereby certify and retum that I L) have personally served, ( have legal evidence of service, D have executed as shown in “Remarks”, the process described
on the individual, company, corporation, etc., at the address shown above or on the individual, company. corporation, cic.. shown ‘at the address inserted below.

 

(CE hereby certify and return that | am unable to locate the individual, company, corporation, etc..

named above (See remarks below)

 

Name and title of individual served (if not shown above)

A person of suitable age and dis-
(1 cretion then residing in the defendant's
usual place of abode.

 

Address (complete only if different than shown above)

Date of Service | Time am

pm

 

 

Signature of U.S. Marshal or Deputy

 

 

 

Service Fee Total Mileage Charges

(including endeavors)

Forwarding Fee | Total Charges | Advance Deposits

 

 

 

 

 

Amount owed to U.S. Marshal or Amount of Refund

 

REMARKS:

 

PRIOR EDITIONS
MAY BE USED

1. CLERK OF THE COURT

FORM USM-285 (Rev, 12/15/80)

4
ay Case: 1:1@;cv-00912-S@ Doc #: 4-l@Filed: 05/1349 4 of 8. PagelD#: 28 @

——

INSTRUCTIONS FOR SERVICE OF
PROCESS BY THE U.S. MARSHAL

Please type or print legibly, insuring readability of all copies. DO NOT DETACH ANY COPIES.

Submit one complete set of this form (USM-285) and one copy of each writ for cach individual,
company, corporation, etc., to be served or property to be seized or condemned. The applicable fees
for such service(s) (T28, USC Sec. 1921 establishes the fees for service of process by the U.S.
Marshal) may be required prior to said service.

For service of any process upon an officer or agent of the United States Government, submil a copy
of the writ and a set of Form USM-285 for each officer or agent upon whom service is desired. Sub-
mit three (3) additional copies of the writs for service upon the Government of the United States. The
U.S. Marshal will serve one (1) upon the U.S. Atiorney and will forward two (2) to the Attorney
General of the United States. (When the applicable box is checked, completion of the final signature
block by the U.S. Marshal or his Deputy always certifies service on the U.S. Attorney and the
Attorney General, regardless of whether other defendants on the writ were served.) Failure to
provide any of the copies will delay service uf the writ.

Complete all entries above the double line. Mark all applicable check boxes and use the ‘Special
Instructions’’ to advise of any information that will assist the U.S. Marshal in expediting service.

If more than one writ and USM-285 is submitted on a single case, the U.S. Marsiial will regeipt for
all of them on the first USM-285. You will receive for your records the last (No. 5) ‘‘Acknuwledg-
ment of Receipt’ copy for all the USM-285 forms you submit. When the writ is served, you will

receive the No. 3 Notice of Service copy. This copy wiil be identical to the return vo the Clerk of the
Court.

Upon completion of all services (if the Marshals fees were not requested or tendered in advance or tf
additional fees’are indicated), you will receive a ‘‘Billing Statement"’ (copy 4 of USM-255) from the
United States Marshal. (NOTE: Copy 4 should be returned, by you, to the U.S. Marshal, together
with your payment of the amount owed.)

Additional supplies of the USM-285 may be obtained from the Clerk of the U.S. District Court or
U.S. Marshal, without cost.
 

a

¢ Cape: 1:19-cv- Ope t2-S -SO Doge: 4-1 FiledapS/13/19 | 5 048. PagelD 29 itp

*U.S. GPO: 2005-313-689/90103

PROCESS RECEIPT AND RETURN

 

 

 

 

 

US. Department of Justice ae See Instructions for “Service of Process by the U. S. Marshal”
United States Marshals Service on the reverse of this form.
PLAINTIFF COURT CASE NUMBER
Stephen W, Byeak iy /9-QU-2OF12-
DEFENDANT TYPE OF PROCESS
Tames kh. Dewees Scones wed Conplerg
SERVE NAME % ee, OMPANY, a ETC., TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
_ WhiTwe x

 

‘ Ao b (Street or Th Apanaient No., City, State and ZIP Code)

AT 13 Pref Avewug West TE, 400 Hruspreld Lb VIZ -17F3

 

 

 

 

 

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW: _ 1 Number of process to be
He, Fle ples ad, Byeeky HAYIY-S9D | served with this Form - 285 Zz.
Mhnion Coed. Fust, ! Number of parties to be Y
r. oO. Geox FZ. | served in this case
| ARON, Phid YSFOl- 0057 1 Check for service
oe ee ee we oe ee ee ee ee ee ee on U.S.A.

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses, All
Telephone Numbers, and Estimated Times Available For Service):

 

 

TELEPHONE NUMBER DATE
PLAINTIFF
am
e DEFENDANT WY, SS 4 7

 

 

 

   

 

 

 

 

a eee)
SPACE BELOW FOR USE OF U.S. MARSHAL ONLY — DO NOT WRITE BELOW THIS LINE
a
] acknowledge receipt for the total | Total Process| District District Signature of Authorized USMS Deputy or Clerk Date
number of process indicated. of Origin to Serve
(Sign only first USM 285 if more
than one USM 2835 is submitted) No. No.

 

 

 

 

 

 

 

 

I hereby certify and return that | (1) have personally served. [J have legal evidence of service, [J have executed as shown in “Remarks”, the process described
on the individual, company, corporation, etc., at the address shown above or on the individual, company. corporation, cic., shown ‘at the address inserted below.

 

Or hereby certify and return that [ am unable to locate the individual, company, corporation, etc., named above (See remarks below)

 

Name and title of individual served (if not shown above) A person of suitable age and dis-
Cs cretion then residing in the defendant's
usual place of abode.

 

Address (complete only if different than shown above) Date of Service] Time am

pm

 

 

Signature of U.S. Marshal or Deputy

 

 

 

 

 

 

 

 

 

 

Service Fee Total Mileage Charges | Forwarding Fee | Total Charges | Advance Deposits Amount owed to U.S, Marshal or Amount of Refund
(including endeavors) .
REMARKS:
PRIOR EDITIONS 1. CLERK OF THE COURT FORM USM-285 (Rev. 12/15/80)
MAY BE USED °

 

“AT
Cage: 1:19-cv-09912-SO DOGg#: 4-1 Filed: 05/13/19 6 g&8. PagelD Hg 30

INSTRUCTIONS FOR SERVICE OF
PROCESS BY THE U.S. MARSHAL

Please type or print legibly, insuring readability of all copies. DO NOT DETACH ANY COPIES.

Submit one complete set of this form (USM-285) and one copy of each writ for cach individual,
company, corporation, etc., to be served or property to be seized or condemned. The applicable fees
for such service(s) (T28, USC Sec. 1921 establishes the fees for service of process by the U.S.
Marshal) may be required prior to said service.

For service of any process upon an officer or agent of the United States Government, submil a copy
of the writ and a set of Form USM-285 for each officer or agent upon whom service is desired. Sub-
mit three (3) additional copies of the writs for service upon the Government of the United States. The
U.S. Marshal will serve one (1) upon the U.S. Attorney and will forward two (2) to the Attorney
General of the United States. (When the applicable box is checked, completion of the final signature
block by the U.S. Marshal or his Deputy always certifies service on the U.S. Attorney and the
Attorney General, regardless of whether other defendants on the writ were served.) Failure to
provide any of the copies will delay service uf the writ.

Complete all entries above the double line. Mark all applicable check boxes and use the ‘‘Special
Instructions”’ to advise of any information that will assist the U.S. Marshal in expediting service.

If more than one writ and USM-285 is submitted on a single case, the U.S. Marslial will reeeipt for
all of them on the first USM-285. You will receive for your records the last (No. S) ‘'Acknuwledg-
ment of Receipt’ copy for all the USM-285 forms you submit. When the writ is served, you will
receive the No. 3 Notice of Service copy. This copy will be identical to the return io the Clerk of the
Court.

Upon completion of all services (if the Marshals feces were not requested or tendered in advauce or it
additional fees are indicated), you will receive a ‘‘Billing Statenient’’ (copy 4 of USM-255) from ihe
United States Marshal. (NOTE: Copy 4 should be returned, by you, to the U.S. Marshai, together
with your payment of the amount owed.)

Additional supplies of the USM-285 may be obtained from the Clerk of the U.S. District Court or
U.S. Marshal, without cost.
¢) Case: 1: Fee 00912-Sfm&, Doc #: 4- 1 ggiled: 08 SP 7 of 8. rage? #: 31

“US. GPO: 2005-313-659/90103

 

 

Tectine PROCESS RECEIPT AND RETURN
U.S. Department of Justice . See Instructions for “Service of Process by the U.S. Marshal”
United States Marshals Service on the reverse of this form.
PLAINTIFF COURT CASE NUMBER

Slepkew W. Brenky 17 -CV- OD 7/2
DEFENDANT f E OF PROCESS
SD, AMES A, DE Vees€ Os med begK proil

SERVE NAME OF INDIVIDUAL, COMPANY. CORPORATION, ETC.. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
/ TE. aARYy H t Ta ma
> ADDRESS ae or RFD, oe spp No., City, State and ZIP Code)
AT ZNogth Main SA Maas Feld, Dhir WU fez.

SS ee re ee ee ee ee eee Number of process to be

| [Stephen | p. Gpeehy WAH $0 | served with this Form - 285 Za

9 Ay on) 2 | Number of parties to be
BO. 30x57 { served in this case vA

| Mania F Phe ¥Z0/~b0$7 }

 

 

 

 

 

\ Check for service
ee eee ee ee ee ee ee ee ee ee ee ee on U.S.A.

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses, All
Zelephone Numbers, and Estimated Times Available For Service):

 

Fold

 

  
 
 

 

Signature of Atto iginator requesting service on behalf of: TELEPHONE NUMBER DATE
x PLAINTIFF w
DEFENDANT (fy SS By?
€

 

 

   

  

 

SPACE BELOW FOR USE OPUS. HAL ONLY — DO NOT WRITE BELOW THIS LINE

 

 

 

 

Dee

{ acknowledge receipt for the total | Total Process] District District Signature of Authorized USMS Deputy or Clerk Date
number of process indicated. of Origin to Serve

(Sign only first USM 285 if more

than one USM 2835 is submitted) No. No.

 

 

 

 

 

 

 

 

I hereby certify and return that JZ have personally served, ( have legal evidence of service, 1 have executed as shown in “Remarks”, the process described
on the individual, company, corporation, etc., at the address shown above or on the individual, company. corporation, etc., shown at the address inserted below.

 

O1 hereby certify and return that [ am unable to locate the individual, company, corporation. elc., named above (See remarks below)

 

-Name and title of individual served (if not shown above) A person of suitable age and dis-

J cretion then residing in the defendant's
usual place of abode.

Address (complete only if different than shown above) Date of Service | Time am

 

pm

 

 

Signature of U.S. Marshal or Deputy

 

 

 

 

 

 

 

 

 

 

Service Fee Total Mileage Charges | Forwarding Fee | Total Charges | Advance Deposits Amount owed to U.S. Marshal or Amount of Refund
(including endeavors)
REMARKS:
PRIOR EDITIONS ] CLERK OF THE COURT FORM USM-285 (Rev. 12/15

MAY BE USED

 
@ Case: 1:19cv-00912-S@ Doc #: 4-1@Filed: 05/13/9 8 of 8. PagelD#: 32

INSTRUCTIONS FOR SERVICE OF
PROCESS BY THE U.S, MARSHAL

Please type or print legibly, insuring readability of all copies. DO NOT DETACH ANY COPIES.

Submit one complete set of this form (USM-285) and one copy of each writ for each individual,
company, corporation, etc., to be served or property to be seized or condemned. The applicable fees
for such service(s) (T28, USC Sec. 1921 establishes the fees for service of process by the U.S.
Marshal) may be required prior to said service.

For service of any process upon an officer or agent of the United States Government, submit a copy
of the writ and a set of Form USM-285 for each officer or agent upon whom service is desired. Sub-
mit three (3) additional copies of the writs for service upon the Government of the United States. The
U.S. Marshal will serve one (1) upon the U.S. Attorney and will forward two (2) to the Attorney
General of the United States. (When the applicable box is checked, completion of the final signature
block by the U.S. Marshal or his Deputy always certifies service on the U.S. Attorney and the
Attorney General, regardless of whether other defendants on the writ were served.) Failure to
provide any of the copies will delay service uf the writ.

Complete all entries above the double line. Mark all applicable check boxes and use the ‘Special
Instructions’’ to advise of any information that will assist the U.S. Marshal in expediting service.

If more than one writ and USM-285 is submitted on a single case, the U.S. Marshal will reeeipi for
all of them on the first USM-285. You will receive for your records the last (No. 5) “‘Acknewledg-
ment of Receipt’ copy for all the USM-285 forms you submit. When the writ is served, you will
receive the No. 3 Notice of Service copy. This copy will be identical to the return vo the Clerk of the
Court.

Upon completion of all services (if the Marshals fees were not requested or tendered in advance or if
additional fees are indicated), you will receive a ‘‘Billing Statement” (copy 4 of USM-285) from tite
United States Marshal. (NOTE: Copy 4 should be returned, by you, to the U.S. Marshal, together

with your payment of the amount owed.)

Additional supplies of the USM-285 may be obtained from the Clerk of the U.S. District Court or
U.S. Marshal, without cost.

 
